Citation Nr: 1606602	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder, to include coronary artery disease (CAD) and to include as secondary to herbicide exposure during military service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a heart disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

This case was previously before the Board in October 2012 and March 2015, when the heart claim was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  


FINDINGS OF FACT

1.  The Veteran is shown to have a diagnosis of CAD status post myocardial infarction (MI) and percutaneous coronary intervention (PCI) in 2002.

2.  The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnosis of any heart condition during his military service; the Veteran specifically denied in his August 2011 hearing any heart trouble during military service or for many years thereafter, until his MI in 2002.

3.  The evidence of record demonstrates that the Veteran served aboard the USS Paul Revere until May 4, 1964, at which time he was transferred off the vessel to a hospital due to a cervical spine injury sustained while diving.

4.  While the USS Paul Revere appears to have been exposed to herbicides in May 1964, such exposure occurred after the Veteran's transfer off that vessel on May 4, 1964; the Veteran is therefore not presumed to be exposed to herbicides as a result of his military service.

5.  The Veteran has not alleged that nor has he demonstrated any actual exposure to herbicides as a result of his military service.  

6.  The evidence of record does not demonstrate any in-service injury, event, or illness on which a claim of service connection for a heart disorder can be predicated in this case.


CONCLUSION OF LAW

The criteria establishing service connection for a heart disorder, to include CAD and to include as secondary to herbicide exposure during military service, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2011 that provided information as to what evidence was required to substantiate the heart disorder claim herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an August 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

The Board acknowledges that this claim was last before the Board in March 2015 when it was remanded in order to obtain any of the Veteran's outstanding service personnel records, to obtain a ship history of the USS Paul Revere for the month of May 1964, and to investigate whether the USS Paul Revere assisted in salvaging the USS Card during that same month.  A review of the claims file demonstrates that the Veteran's service personnel records have been obtained and associated with the claims file.  Likewise, in July 2015, the USS Paul Revere's ship history was obtained as was a response from the Naval History and Heritage Command Archives Branch, respecting the USS Card allegation.  The AOJ readjudicated the Veteran's heart disorder claim in a November 2015 supplemental statement of the case.  Therefore, the Board finds that its March 2015 remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arteriosclerosis, cardiovascular-renal disease, including hypertension; endocarditis which covers all forms of valvular heart disease, or myocarditis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Finally, service connection may be established on a presumptive basis for ischemic heart disease-defined as including, but not limited to, acute, subacute and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, or Prinzmetal's angina-if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

In Gray v. McDonald, 27 Vet. App. 313 (2015), the United States Court of Appeals for Veterans Claims (Court) instructed VA to better define the difference between offshore waters and inland waterways, including particularly bays and harbors.  

VA now defines inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  Conversely, offshore waters are defined as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  The following areas have specifically been determined as offshore waters: Da Nang Harbor, Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay.  See VBA Manual M21-1, IV.ii.1.H.2 (Updated February 5, 2016).

Turning to the evidence of record, the Board has reviewed the Veteran's VA treatment records from Birmingham and Charleston VA Medical Centers which are associated with the claims file.  The Veteran's Charleston records in September 2004 indicate no current cardiac complaints, although he had a past medical history of heart attacks.  

The Veteran's Birmingham records from 2007 through 2012 of record generally demonstrate continued treatment for cardiac complaints; those records, particularly a March 2012 cardiology note, demonstrate that the Veteran is diagnosed with CAD status post MI and PCI in 2002 and a left heart catherization (LHC) in January 2012.  

In his statements of record, particularly during his August 2011 hearing before the undersigned, the Veteran specifically denied any heart condition or problems during military service.  He testified that he began having heart problems when he had a heart attack 12 or 13 years prior to that time; he indicated that he was treated at St. Joseph's Hospital in Savannah, Georgia at that time.  He stated that he had been diagnosed with atherosclerotic heart disease since that time, after having stents put in.  The Veteran specifically stated at that time that he could not really say if his military service had anything to do with his heart condition, but "now I have heart trouble in my past family so it could have been contributed before that.  I don't know.  So I can't say the service has got something to do with my heart condition."

While the Board notes that the Veteran has indicated that he had private treatment for his MI's with St. Joseph's Hospital in Savannah, Georgia in 2002 and 2003, the Veteran has not provided information and authorization respecting that facility in order for VA to aid him in obtaining those records.  VA has fulfilled its duty to assist in this matter, and the Veteran has been given ample opportunity to fulfill his concurrent duty to assist VA in development of his claim, particularly as to those outstanding private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (participation in the VA process is a "two-way street.").  

Moreover, the Board finds that a remand to again ask for authorization to obtain those records would be needlessly fruitless and futile, as the Veteran has explicitly indicated that he did not receive any treatment prior to that MI in 2002 and has stated that he does not believe his heart condition is related to his service, as he testified to above, making the relevancy of those records to the claim at hand questionable at best.

Consequently, the Board concedes that the Veteran has a current diagnosis of CAD, including a recognized ischemic heart disease condition; the first element of service connection is therefore met in this case.  

The Veteran's service treatment records are void of any complaints of, treatment for, or diagnosis of any heart problems, trouble, conditions or disorders; the Veteran's October 1962 enlistment and April 1965 separation examinations noted a normal heart.

The Board cannot find that service connection on the presumptive basis of a chronic disability is warranted in this case, as there is no evidence of record to demonstrate that the Veteran's heart symptomatology began during military service or during the one year period following discharge therefrom.  The evidence is clear that the Veteran's heart disorder began many years after discharge from service, in approximately 2002, as noted throughout his VA treatment records and as conceded by the Veteran's own lay statements.  Service connection on the presumptive basis of a chronic disability is therefore denied.  See 38 C.F.R. §§ 3.307, 3.309(a).  However, the Board will proceed to consider the Veteran's heart disorder claim under other potential theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board previously recognized that the USS Paul Revere assisted with the salvage of the USS Card in May 1964, as noted in the List of Navy and Coast Guard Ships  Associated with Service in Vietnam and Exposure to Herbicide Agents.  See http //vbaw.vba.va.gov/b1/21/ratmg/VENavyShip.htm (Updated February 5, 2016). Therefore, the Board previously conceded that the USS Paul Revere had "brown water" service, as a vessel that operated in the inland waterways-on the Saigon River-of the Republic of Vietnam during the month of May 1964.  In the March 2015 remand, the Board remanded for the AOJ to obtain a ship history of the USS Paul Revere and to investigate the incident regarding the USS Card.

In July 2015, the USS Paul Revere (APA-248)'s ship history was associated with the claims file.  The relevant ship history for the Veteran's noted February 1963 through May 4, 1964 period aboard that ship is as follows:

[From 26 October 1962 until October 1963, the PAUL REVERE was in San Francisco for yard overhaul]. . . . [O]n 25 October 1963[, t]he PAUL REVERE participated in exercise "FIVERON TRAEX," consisting of two weeks of varied and intensive ship and amphibious training, with a weekend visit to San Francisco over Veteran's Day.  From thereon to the end of the year, PAUL REVERE conducted local amphibious training operations in the San Diego area, after which she enjoyed a well-earned holiday leave period spent in San Diego.  Preparations began with the New Year for PAUL REVERE's forthcoming deployment to WestPac.  Departing San Diego on 28 January 1964, she participated in "COCO PALM," a Merchant Marine Convoy sailing exercise to Pearl Harbor as flagship for the Convoy Commodore.  She arrived at Pearl Harbor on 5 February 1964.  From Pearl Harbor, PAUL REVERE departed for the Far East on 7 February 1964 in her capacity as flagship for Commander Amphibious Squadron FIVE.  PAUL REVERE arrived at Buckner Bay, Okinawa on 20 February 1964 as final preparations were made for "BACK PACK" a combined U.S. Nationalist China amphibious exercise conducted off the southwestern coast of Taiwan.  This was one of the largest amphibious exercises held since World War II, involving more than 50,000 American and Nationalist Chinese personnel and in excess of 125 ships.  "BACK PACK" terminated on 12 March 1964.  PAUL REVERE proceeded to Iwakuni, Japan, arriving on 16 March 1964, to then depart for Okinawa on 19 March 1964.  Arriving at Buckner Bay, Okinawa on 21 March 1964, PAUL REVERE commenced loading operations for "WATCH BAND," an amphibious exercise to be conducted at Numazu, Japan.  Because of unfavorable weather, the completion of the exercise was thwarted on 27 March 1964, and the ship proceeded to Yokosuka, Japan.  On 28 March 1964, PAUL REVERE departed Japan for Okinawa.  On 30 March 1964 she arrived at Buckner Bay, Okinawa and departed for the Republic of the Philippines.  Upon arrival at Subic Bay, R.P. on 2 April 1964, PAUL REVERE commenced an upkeep period.  While in Subic Bay the ship conducted Ship-to-Shore Movement exercise and achieved the high score entitling the display of the Assault Boat Coxswain Award.  On 15 May 1964 PAUL REVERE departed the Philippines for Vietnam.  PAUL REVERE arrived in Saigon, Vietnam for a three-day operational vision on 18 May 1964.  While in Saigon, PAUL REVERE distributed "Project Hand Clasp" material to children from an area in which 5,000 homes had been destroyed by fire.  On 21 May 1964, PAUL REVERE again made the transit of the tortuous Saigon River enroute to the Philippines.  On 24 May 1964, the ship returned to Subic Bay to take part in "LIGTAS", a combined SEATO exercise off the island of Mindero, R.P., hosted by the Philippine government.  While in Subic Bay, PAUL REVERE acted in the People-to-People Program by donating time, effort, and money to the refurbishing of the Bajac-Bajac Elementary School in Olongapo.  The District Supervisor of Schools awarded the ship a Certificate of Appreciation for the participation of the crew.  On 29 May 1964, PAUL REVERE was underway in the prosecution of "LIGTAS", which terminated on 9 June 1964 as PAUL REVERE departed the operation area for Manila Bay, R.P.

A July 2015 response from an archives specialist at Naval History and Heritage Command Archives Branch reads as follows:

Attached is the ship history for the USS Paul Revere.  It does not mention the incident which you requested information on.  I found nothing on it in our records of the USS Card either.  The National Archives holds the deck logs for that period.  I recommend that you contact them, which you may do at: [National Archives and Records Administration (NARA) Address].

Additionally, further review of his service treatment records demonstrates that on May 4, 1964, the Veteran injured his cervical spine diving into shallow water; he was immediately transported to the hospital at that time where he was held before eventually being transferred back to the continental United States, on May 15, 1964.  Eventually, he was admitted to the Pensacola, Florida Naval Hospital on May 22, 1964, where he remained until he was discharged in April 1965.  The Veteran's service records further demonstrate that the Veteran was assigned to the USS Paul Revere (APA-248) beginning February 14, 1963, following his completion of basic training in San Diego, until his injury on May 4, 1964.

The Veteran additionally submitted two letters he sent to his mother while he was in service, dated in February 1964 and May 1964, respectively.  In the February 1964 letter, the Veteran indicated that he was near Taiwan, and that he would be there until March, when they would return to Okinawa before going to Japan.  In the May 1964 letter, the Veteran indicated that they had placed him in a cast from his neck to his hips and that he was hoping to be transferred to Pensacola, Florida when they sent him to the United States for recovery.  

The Board notes that the Veteran's contemporaneous letters appear to confirm the official USS Paul Revere ship history that was received from the Naval History and Heritage Archives Branch in July 2015.

First, the Board notes that while the archivist response indicates that additional research may be conducted, the Board finds that the response substantially complies with the Board's March 2015 remand order.  Moreover, the Board finds that further research at this point would be needlessly fruitless and futile in light of the clear evidence contained in the USS Paul Revere's ship history that was obtained and is associated with the claims file.  The evidence contained in that ship history is complete and contains enough information on which the Board may adjudicate the claim.  Thus, while the archivist indicated that additional research could be conducted, the Board finds that such research would not result in a favorable outcome to the Veteran in light of the USS Paul Revere's clear ship history and the information contained in the Veteran's service records.  The reasoning is as follows.  

The evidence of record with respect to the Veteran is clear that he was transferred from the USS Paul Revere to the Subic Bay Base Hospital on May 4, 1964, when he injured his cervical spine; the Veteran remained at the Hospital until he was medically transferred back to the continental United States on May 15, 1964, arriving in Pensacola, Florida on May 22, 1964.  

Furthermore, the USS Paul Revere's ship history is clear that from February 1963 through May 4, 1964, that vessel did not operate in any inland waterways of the Republic of Vietnam; the USS Paul Revere, as noted in its ship history, did not leave the Republic of the Philippines until May 15, 1964, the date on which the Veteran was transferred back to the continental United States and approximately 11 days after the Veteran was removed from the USS Paul Revere and placed in the hospital to treat his cervical spine fracture due to a diving injury on May 4, 1964.  In fact, the ship's history is extremely clear that it operated on the Saigon River in the Republic of Vietnam from May 18, 1964 through May 21, 1964, well after the Veteran had already been medically transferred and was due to arrive in Pensacola, Florida the next day in the continental United States.

Thus, while the Board concedes that the USS Paul Revere may have had service on the inland waterways of the Republic of Vietnam during the month of May 1964, and is therefore presumed to have been exposed to herbicides, the evidence is clear that such service on the inland waterways was after the Veteran's cervical spine injury and after the Veteran had been transferred off of that vessel and was in the Subic Bay Base Hospital or the continental United States.  

Respecting the alleged USS Card salvage, in light of the USS Paul Revere's ship history, that salvage would have clearly occurred in the waters of the Republic of Vietnam, and it is clear that further investigation into that incident is not needed in this case, as that incident occurred after the Veteran's cervical spine injury would have removed him from the USS Paul Revere's service.

Given the above facts, the Board cannot concede that the Veteran had any service neither on the landmass of the Republic of Vietnam nor on the inland waterways of that landmass such that he is presumed to have been exposed to herbicides as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra; VBA Manual M21-1, IV.ii.1.H.2, supra.

Notwithstanding the presumptive provisions regarding exposure, the Board notes that there is no evidence that the Veteran was ever actually exposed to herbicides as a result of his military service.  In fact, the Veteran does not even make any lay assertions or contentions that he was exposed to Agent Orange or any other tactical herbicides as a result of his military service.  In light of this clear lack of evidence demonstrating actual exposure to herbicides, including the significant lack of any lay assertions of such exposure, the Board must find that the Veteran's heart disorder claim must be denied on the basis of any herbicide exposure during military service, as there is no evidence that he was ever exposed to herbicides as a result of his military service.  See 38 C.F.R. §§ 3.307, 3.309(e).

Finally, respecting the direct service connection theory of entitlement, the evidence of record demonstrates that the Veteran underwent a VA examination of his heart disorder in November 2012.  The examiner noted that the Veteran had a diagnosis of CAD since 2002.  During the examination, the Veteran reported that he had two heart attacks/MI's in 2002 with a PCI and an MI with stent placement in 2003.  He reported at that time that he did not have any further stents since that time, although he currently had shortness of breath and fatigue on exertion and was found to have a decreased ejection fraction.  The examiner noted that the Veteran's CAD was due to MI and PCI.  After examination, the examiner opined as follows:

The heart disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. . . . In the Veteran's [August 2011 hearing], he denied any problems with his heart while he was in the navy, and that his symptoms began 13 years prior to this day, and that he did not feel it was connected to the service, and that he had heart trouble in his past family, so that could have contributed.  The [service medical records] is [sic] silent for a heart condition.  Therefore, it is less likely as not for the heart condition to be due to or caused by military service.  

Based on the totality of the above evidence, the Board finds that the Veteran's heart disorder claim must be denied on the basis of the lack of any in-service injury or event.  As noted above, the Veteran was not presumed exposed nor shown to be actually exposed to any herbicides during military service.  Moreover, there is no evidence of any heart complaints, treatment, or diagnoses during military service; there is likewise no other evidence of any heart related injury or event during military service on which a claim of service connection can be predicated.  

In fact, the Veteran himself concedes that there were no heart problems during service or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  

The Veteran also specifically denied any relationship of his heart condition to military service, noting that his heart symptomatology began in approximately 2002; the Veteran instead appears to link his heart trouble to his past family history of heart disease.  

As there is no evidence of any in-service event or injury, and in light of the Veteran's own statements that his heart trouble did not begin in service but rather several years after discharge therefrom, the Board must also deny service connection on the basis of continuity of symptomatology based on the evidence of record at this time.  

In short, the Veteran's service treatment records and his own lay statements do not demonstrate any in-service event, injury, or illness on which the claimed heart disorder can be predicated upon for a claim of service connection to be sustained, including any sort of herbicide exposure that may be raised by the record; the Veteran's ship may have been exposed to herbicides, although the Veteran had already been transferred off that vessel due to his cervical spine injury by the time of that vessel was so exposed.  

Accordingly, service connection for a heart disorder must be denied on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303(a), (b), (d), 3.307, 3.309(a), (e).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a heart disorder, to include CAD and to include as secondary to herbicide exposure during military service, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


